UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6670


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

JAMES GOODPASTURE,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-hc-02188-BO)


Submitted: August 30, 2017                                   Decided: September 8, 2017


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, G. Norman Acker, III, Michael G. James, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Goodpasture appeals the district court’s order civilly committing him as a

sexually dangerous person, pursuant to the Adam Walsh Act, 18 U.S.C. §§ 4247-4248

(2012). Goodpasture argues that the district court clearly erred in finding he would have

serious difficulty in refraining from child molestation if released, 1 in analyzing several

aggravating factors, and in failing to properly account for some mitigating factors. 2 We

affirm.

          “[W]e review the district court’s factual findings clear error and its legal

conclusions de novo.” United States v. Bolander, 772 F.3d 199, 206 (4th Cir. 2013)

(discussing standard of review). We have reviewed the parties’ briefs and the joint

appendices and have carefully considered Goodpasture’s arguments, and we conclude

that the district court did not clearly err in finding that Goodpasture would have serious

difficulty refraining from sexually violent conduct or child molestation if released from

incarceration. See United States v. Wooden, 693 F.3d 440, 462 (4th Cir. 2012) (setting

forth factors courts consider in making such determination); see also Bolander, 722 F.3d

          1
         Goodpasture concedes that he meets the first two criteria for civil commitment:
he has engaged in child molestation in the past and presently suffers from a serious
mental illness, abnormality, or disorder.
          2
          With regard to the remaining claims on appeal, we conclude that Goodpasture
has waived review of his conclusory arguments. See Projects Mgmt. Co. v. Dyncorp Int’l
LLC, 734 F.3d 366, 376 (4th Cir. 2013) (stating that argument is waived when party
“fail[s] to support its contentions with citations to the authorities and parts of the record
on which [it] relies” (internal quotation marks omitted)); Eriline Co. S.A. v. Johnson, 440
F.3d 648, 653 n.7 (4th Cir. 2006) (single, conclusory sentence insufficient to preserve
issue for appellate review).


                                              2
at 207 (stating that, when court’s determination “is based on [its] decision to credit the

testimony of one of two or more witnesses, each of whom has told a coherent and facially

plausible story that is not contradicted by extrinsic evidence, that finding, if not internally

inconsistent, can virtually never be clear error” (internal quotation marks omitted)).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3